—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 5, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her position as a store *672manager after she arrived at work late and falsified the time of her arrival on her time sheet. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct. We affirm.
It is well settled that the “falsification of time records * * * may constitute disqualifying misconduct” (Matter of Granek [Commissioner of Labor], 262 AD2d 680, 680-681 [1999]; see Matter of Richardson [Eastman Kodak Co. — Commissioner of Labor], 301 AD2d 1004 [2003]). The testimony presented on behalf of the employer, together with claimant’s own admissions, supports the finding that when claimant was late for work, she nonetheless entered on her time sheet that she had arrived on time. Her exculpatory explanations for this conduct created a question of credibility for resolution by the Board (see Matter of Du Bois [Mellon Found. — Commissioner of Labor], 282 AD2d 858 [2001]).
Cardona, P.J., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.